          Case 1:20-cv-00371-RP Document 25 Filed 12/02/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

ERIC MARTIN MATTHEWS,                            §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §                   1:20-CV-371-RP
                                                 §
WARDEN S. MA’AT,                                 §
                                                 §
               Defendant.                        §

                                      FINAL JUDGMENT

       On December 2, 2020, the Court adopted in part United States Magistrate Judge Mark

Lane’s report and recommendation concerning Eric Martin Matthews’s (“Matthews”) Application

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, (Dkt. 1). (R. & R., Dkt. 19). In accordance

with its partial adoption of the report and recommendation, the Court dismissed without prejudice

Matthews’s Application for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, (Dkt. 1).

       As nothing remains to resolve, the Court renders final judgment pursuant to Federal Rule of

Civil Procedure 58.

       IT IS ORDERED that each party bear its own costs.

       IT IS FURTHER ORDERED that the case is CLOSED.

       SIGNED on December 2, 2020.


                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
